UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end:October 31 Date of reporting period:July 31, 2013 Item 1. Schedule of Investments. Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.4% BASIC MATERIALS – 1.5% Minerals Technologies, Inc. $ COMMUNICATIONS – 2.5% Anixter International, Inc.* Earthlink, Inc. CONSUMER, CYCLICAL – 13.6% Casey's General Stores, Inc. Cato Corp. - Class A G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Jack in the Box, Inc.* Rush Enterprises, Inc. - Class A* Stage Stores, Inc. Toro Co. United Stationers, Inc. CONSUMER, NON-CYCLICAL – 12.8% Brink's Co. Cardtronics, Inc.* Greatbatch, Inc.* Haemonetics Corp.* Helen of Troy Ltd.* Matthews International Corp. - Class A Monro Muffler Brake, Inc. Sanderson Farms, Inc. TreeHouse Foods, Inc.* ENERGY – 2.1% CARBO Ceramics, Inc. FINANCIAL – 25.3% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd. Bank of the Ozarks, Inc. BioMed Realty Trust, Inc. - REIT DuPont Fabros Technology, Inc. Education Realty Trust, Inc. - REIT First Financial Bankshares, Inc. FNB Corp. Healthcare Realty Trust, Inc. - REIT Home Properties, Inc. - REIT Mid-America Apartment Communities, Inc. - REIT PacWest Bancorp Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) PS Business Parks, Inc. - REIT $ Selective Insurance Group, Inc. Signature Bank* Tower Group, Inc. UMB Financial Corp. Umpqua Holdings Corp. United Bankshares, Inc. INDUSTRIAL – 25.6% Barnes Group, Inc. Blount International, Inc.* Bristow Group, Inc. Calgon Carbon Corp.* CLARCOR, Inc. EnPro Industries, Inc.* Fabrinet* Franklin Electric Co., Inc. GATX Corp. Gulfmark Offshore, Inc. - Class A Kaydon Corp. Knight Transportation, Inc. Koppers Holdings, Inc. Old Dominion Freight Line, Inc.* Plexus Corp.* Zebra Technologies Corp. - Class A* TECHNOLOGY – 6.9% Diodes, Inc.* j2 Global Communications, Inc. Progress Software Corp.* SYKES Enterprises, Inc.* UTILITIES – 6.1% Avista Corp. Black Hills Corp. Cleco Corp. NorthWestern Corp. TOTAL COMMON STOCKS (Cost $11,079,804) Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 3.6% Fidelity Institutional Government Portfolio, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $498,350) TOTAL INVESTMENTS – 100.0% (Cost $11,578,154) Other Assets in Excess of liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Chartwell Small Cap Value Fund NOTES TO SCHEDULE OF INVESTMENTS July 31, 2013 (Unaudited) Note 1 – Organization Chartwell Small Cap Value Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to achieve long-term capital appreciation.The Fund currently offers two classes of shares: Class A and Class I. The Fund’s Class A Shares commenced investment operations on November 9, 2011. The Fund’s Class I Shares commenced investment operations on March 16, 2012. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Note 3 – Federal Income Taxes At July 31, 2013, gross unrealized appreciation and depreciation on investments owned by the Fund, based on cost for federal income tax purposes were as follows: Chartwell Small Cap Value Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2013 (Unaudited) Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. Chartwell Small Cap Value Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2013 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2013, in valuing the Fund’s assets carried at fair value: Level 1 Level 2** Level 3** Total Investments Common Stocks* $ $
